[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Foreman, Slip Opinion No. 2021-Ohio-3409.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-3409
            THE STATE OF OHIO, APPELLEE v. FOREMAN, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State v. Foreman, Slip Opinion No. 2021-Ohio-3409.]
Criminal law—Venue—R.C. 2901.12—Sufficiency of the evidence—Possession of
        drugs—Mere presence of drug metabolites in defendant’s body, without
        more, is insufficient evidence to establish venue in the charging county for
        drug-possession offense—Court of appeals’ judgment reversed and
        conviction vacated.
   (No. 2020-0866—Submitted May 12, 2021—Decided September 30, 2021.)
       APPEAL from the Court of Appeals for Seneca County, No. 13-19-01,
                                      2020-Ohio-3145.
                                 _____________________
        O’CONNOR, C.J.
        {¶ 1} In this appeal, we consider a question of venue: whether appellee, the
state of Ohio, proved beyond a reasonable doubt that appellant, Kelly A. Foreman,
committed the offense of possession of cocaine or any element of that offense
                             SUPREME COURT OF OHIO




within Seneca County. Because we conclude that it did not, we reverse the
judgment of the Third District Court of Appeals and vacate Foreman’s conviction
for possession of cocaine.
                             I. Relevant Background
       {¶ 2} After a bench trial in the Seneca County Court of Common Pleas,
Foreman was convicted of one count of possession of cocaine in violation of R.C.
2925.11(A) and (C)(4)(a), a fifth-degree felony. The charge stemmed from the
results of drug testing that was performed soon after Foreman gave birth to her son,
J.B., at Tiffin Mercy Hospital, which is in Seneca County, Ohio. After Foreman
gave birth to J.B., he exhibited symptoms of drug withdrawal and was tested for
illegal substances. The test results showed the presence of cocaine metabolites (the
compounds that are produced when the body metabolizes cocaine) in the umbilical-
cord tissue and in J.B.’s urine and meconium.
       {¶ 3} At trial, Dr. Christian Meade, a pediatrician with Tiffin Mercy
Hospital, testified regarding his treatment of J.B. and the tests that were performed.
He explained that the meconium accumulates “for several months” and generally
reflects “what the baby has been exposed to in the second or third trimester.”
Notably, Dr. Meade did not testify as to the amount of time that cocaine metabolites
remain in the umbilical-cord tissue or a newborn’s urine after the mother’s
ingestion of cocaine. Nor did the state introduce any other evidence on that subject.
       {¶ 4} Because J.B. tested positive for illegal substances, Megan Steyer, who
was a protective-services caseworker with the Seneca County Department of Job
and Family Services, interviewed Foreman. Steyer testified that Foreman admitted
to using cocaine 6 to 12 times while she was pregnant, with the most recent use
having been about two weeks before J.B.’s birth. Foreman informed Steyer,
however, that she never used cocaine in front of her children, that her fiancé did not
know about her cocaine use because she used it while he was at work, and that she
did not use it at her residence in Seneca County.




                                          2
                                January Term, 2021




       {¶ 5} At trial, Foreman did not dispute any of the evidence presented and
even acknowledged during closing arguments that the state offered circumstantial
evidence that “at some point in the past * * * [she] had somewhere and sometime
possessed cocaine.” Rather, Foreman argued that the state failed to prove venue in
Seneca County beyond a reasonable doubt and moved for acquittal pursuant to
Crim.R. 29 on that basis. Foreman insisted that once a controlled substance
assimilates into a person’s body, the person no longer has control over it and does
not possess it. Thus, Foreman asserted that she may have possessed cocaine when
she ingested it but that the state presented no evidence proving that she possessed
cocaine in Seneca County.
       {¶ 6} In response, the state argued that it proved “beyond a reasonable doubt
that Ms. Foreman did possess cocaine in Seneca County, as it was in her body at
the time she gave birth to her son.” The trial court ultimately agreed with the state,
denied Foreman’s Crim.R. 29 motion, found Foreman guilty of possession of
cocaine in violation of R.C. 2925.11(A) and (C)(4)(a), and sentenced her to a three-
year period of community control.
       {¶ 7} On appeal, Foreman maintained that the state failed to establish venue
in Seneca County. In a split decision, the court of appeals disagreed with Foreman
and affirmed her conviction for possession of cocaine. 2020-Ohio-3145, 155
N.E.3d 168, ¶ 16, 18. In doing so, the majority reasoned that for purposes of
establishing that a defendant possessed a controlled substance in a particular
county, “it is of no consequence whether the controlled substance [was] discovered
in [the] defendant’s pocket or in any cellular matter expelled by his or her body.”
Id. at ¶ 16. It concluded that the state presented sufficient evidence that Foreman
possessed cocaine in Seneca County based on the “cocaine discovered in J.B.’s
umbilical cord, urine, and meconium, which were collected after his birth at Tiffin
Mercy Hospital.” Id.




                                          3
                            SUPREME COURT OF OHIO




       {¶ 8} We accepted Foreman’s discretionary appeal to address the following
proposition of law: “Because a conviction for drug possession requires the state to
prove that an offender ‘ha[d] control over a thing or substance,’ the mere presence
of drug metabolites in a defendant’s body, without more, does not suffice to
establish venue in the charging county.” 160 Ohio St.3d 1407, 2020-Ohio-4574,
153 N.E.3d 106, quoting R.C. 2925.01(K).
                                   II. Analysis
       {¶ 9} At the heart of the parties’ dispute is the question whether a defendant
may possess cocaine within the meaning of R.C. 2925.11(A) by having cocaine
metabolites in his or her body. The court of appeals held that a defendant may do
so and that the state proved venue beyond a reasonable doubt because “Foreman
possessed the cocaine discovered in J.B.’s umbilical cord, urine, and meconium,
which were collected after his birth at Tiffin Mercy Hospital.” 2020-Ohio-3145 at
¶ 16. Stated differently, the court of appeals determined that Foreman committed
the element of “possession” in Seneca County at the time that she gave birth; the
presence of cocaine in her body at that moment (as evidenced by the positive drug-
test results), in and of itself established possession within the meaning of R.C.
2925.11. See id. And because the birth occurred at a hospital in Seneca County,
venue was sufficiently established. Id. at ¶ 16-17.
       {¶ 10} The state and amicus curiae Ohio Prosecuting Attorneys Association
maintain that theory here. However, the state also asserts that when all the facts
and circumstances are viewed together—including the positive drug-test results and
the evidence showing that Foreman resided in Seneca County during her
pregnancy, gave birth to J.B. there, and admitted to using cocaine on multiple
occasions while pregnant—it is clear that venue in Seneca County was proved.
       {¶ 11} Foreman disagrees, arguing that a person cannot possess a controlled
substance that has already been assimilated into that person’s body. At that point,
Foreman asserts, the person no longer “ha[s] control over” the substance. And




                                         4
                                 January Term, 2021




therefore, Foreman contends, the state failed to prove venue beyond a reasonable
doubt because it submitted no evidence at trial showing that she possessed cocaine
in Seneca County.
                                  A. Applicable law
       {¶ 12} Article I, Section 10 of the Ohio Constitution affords the accused the
right to “a speedy public trial by an impartial jury of the county in which the offense
is alleged to have been committed.” That provision accordingly “fixes venue, or
the proper place to try a criminal matter * * *.” State v. Headley, 6 Ohio St.3d 475,
477, 453 N.E.2d 716 (1983). Additionally, R.C. 2901.12 contains “the statutory
foundation for venue,” State v. Draggo, 65 Ohio St.2d 88, 90, 418 N.E.2d 1343
(1981), and provides that “[t]he trial of a criminal case in this state shall be held in
a court having jurisdiction of the subject matter, and * * * in the territory of which
the offense or any element of the offense was committed.” R.C. 2901.12(A).
       {¶ 13} “Under Article I, Section 10 and R.C. 2901.12, evidence of proper
venue must be presented in order to sustain a conviction for an offense.” State v.
Hampton, 134 Ohio St.3d 447, 2012-Ohio-5688, 983 N.E.2d 324, ¶ 20. Although
venue is not a material element of any criminal offense, Draggo at 90, it is a fact
that must be proved at trial beyond a reasonable doubt, unless it has been waived
by the defendant, Headley at 477, citing State v. Dickerson, 77 Ohio St. 34, 82 N.E.
969 (1907), paragraph one of the syllabus. Therefore, a “conviction may not be
had” if the state fails to prove beyond a reasonable doubt that the defendant
committed the alleged offense or an element of the offense in the charging county.
State v. Nevius, 147 Ohio St. 263, 71 N.E.2d 258 (1947), paragraph three of the
syllabus; see also Hampton at ¶ 19. The state need not prove venue “in express
terms,” provided that “all the facts and circumstances in the case” establish it.
Headley at 477, citing Dickerson at paragraph one of the syllabus.
       {¶ 14} Here, the state charged Foreman with possession of cocaine in
violation of R.C. 2925.11(A). That statute provides, “No person shall knowingly




                                           5
                             SUPREME COURT OF OHIO




obtain, possess, or use a controlled substance,” R.C. 2925.11(A), and R.C.
2925.11(C) establishes separate offenses based on the identity of the controlled
substance involved. See State v. Eafford, 132 Ohio St.3d 159, 2012-Ohio-2224,
970 N.E.2d 891, ¶ 13. Relevant here, R.C. 2925.11(C)(4) prescribes the offense of
“possession of cocaine.” And R.C. 2925.01(K) defines the terms “possess” and
“possession” as “having control over a thing or substance.”
B. Foreman did not have control over the cocaine at the time that she gave birth
       {¶ 15} To establish venue in this case, the state had to prove beyond a
reasonable doubt that Foreman committed the offense of possession of cocaine or
an element of that offense within Seneca County. Because the parties dispute
whether the “possession” element of the offense occurred in Seneca County, we
focus our analysis on that issue. As noted above, Foreman and the state disagree
regarding whether Foreman possessed cocaine in Seneca County at the time that
she gave birth to J.B. at Tiffin Mercy Hospital, where toxicology reports revealed
that cocaine metabolites were present in the umbilical cord and J.B.’s urine and
meconium.
       {¶ 16} The first question that we must consider is whether, at the time of
J.B.’s birth, Foreman possessed, i.e., had control over, the assimilated cocaine that
was subsequently discovered in the umbilical cord and J.B.’s urine and meconium.
Perhaps unsurprisingly, this court has never addressed the element of “possession”
in that context. Other courts have considered similar issues, however, and the great
majority of them have held that the mere presence of a controlled substance in a
person’s blood or urine does not establish that the person possessed the controlled
substance. See, e.g., State v. Griffin, 220 Wis.2d 371, 381, 584 N.W.2d 127 (1998)
(holding that “the presence of drugs in [the defendant’s] urine and blood stream,
without more, is insufficient evidence on which to base a possession conviction”);
State v. Harris, 361 N.C. 400, 403-404, 646 S.E.2d 526 (2007) (concluding that a
positive urinalysis indicating the presence of marijuana metabolites alone is




                                         6
                                January Term, 2021




insufficient evidence to prove that the defendant possessed marijuana); State v.
Montaño, 136 N.M. 144, 2004-NMCA-094, 95 P.3d 1059, ¶ 9 (holding similarly).
       {¶ 17} The reasoning underlying those conclusions is that when a controlled
substance is assimilated into a person’s body, the person loses the ability to control
or possess the substance. See, e.g., State v. Hornaday, 105 Wash.2d 120, 126-127,
713 P.2d 71 (1986), superseded by statute on other grounds as stated in State v.
Ortega, 177 Wash.2d 116, 126, 297 P.3d 57 (2013); State v. Thronsen, 809 P.2d
941, 943 (Ala.App.1991). The Kansas Supreme Court articulated it well in State v.
Flinchpaugh, 232 Kan. 831, 834, 659 P.2d 208 (1983):


               Once a controlled substance is within a person’s system, the
       power of the person to control, possess, use, [or] dispose of * * * [it]
       is at an end. The drug is assimilated by the body. The ability to
       control the drug is beyond human capabilities.           The essential
       element of control is absent. Evidence of a controlled substance
       after it is assimilated in a person’s blood does not establish
       possession or control of that substance.


       {¶ 18} By way of contrast, when a person ingests a drug that has been
placed in a small plastic bag or another type of container to conceal it within the
person’s body, the person may still exercise control over the drug. See State v.
Rudd, 70 Wash.App. 871, 873, 856 P.2d 699 (1993); People v. Spann, 187
Cal.App.3d 400, 403-404, 232 Cal.Rptr. 31 (1986); see also United States v. Shuler,
373 Fed.Appx. 949, 952-953 (11th Cir.2010). Once the drug is retrieved or
expelled from the person’s body, the person may choose what to do with it. Stated
differently, possession of the drug does not cease in that situation, see Rudd at 873,
because the person ingested the drug in a way that prevented it from assimilating
into the person’s body.




                                          7
                               SUPREME COURT OF OHIO




       {¶ 19} We find this reasoning persuasive and accordingly reject the state’s
argument that Foreman possessed cocaine at the time that she gave birth to J.B. in
Seneca County. As noted above, the statutory definition of the word “possession”
requires having control over a substance or thing. See R.C. 2925.01(K). Foreman,
by her own admission, ingested cocaine several times during her pregnancy.
However, once she ingested the cocaine and it assimilated into her body, she no
longer had control over it.
       {¶ 20} Consequently, at the time of J.B.’s birth, Foreman was unable to
exercise restraint, direct influence, or exert power over the cocaine that she had
previously ingested. See Webster’s Third New International Dictionary 496 (2002)
(defining the word “control” as “to exercise restraining or directing influence over”
or “to have power over”). There was no longer an array of actions available to
Foreman by which she could do with the cocaine whatever she wanted—whether
that be to dispose of it, retrieve it, or destroy it. Because Foreman did not “hav[e]
control over” the cocaine at any point during her time at the hospital, she did not
possess it. See R.C. 2925.01(K). We therefore conclude that evidence of the mere
presence of cocaine metabolites in Foreman’s body at the time that she gave birth
to J.B. at Tiffin Mercy Hospital was insufficient to prove that she possessed cocaine
in Seneca County.
       {¶ 21} Further, we find the state’s position to the contrary rather troubling.
As noted above, the state maintains that “to simply establish venue the connection
between Foreman’s possession of cocaine was made when the hospital tested the
umbilical cord affirming that yes, she still had possession of cocaine in that
moment, in Seneca County, Ohio.” Under that theory, a person could be charged
with the offense of possession of a controlled substance in every single Ohio county
in which the person tests positive for a controlled substance, regardless of where or
when the person ingested it.




                                         8
                                   January Term, 2021




       {¶ 22} For instance, consider a person who ingests cocaine in Ashtabula
County and then drives sober to Hamilton County a few days later. By the state’s
reasoning, that person could be charged with possession of cocaine in each and
every county through which that person traveled, based on the sole fact that some
assimilated form of cocaine remained in his system. The only evidence that the
state would need to present to prove the offense in the charging county would be
the person’s positive drug test.
       {¶ 23} Or imagine if that same person ingested cocaine in a country where
possession of cocaine in small amounts for personal use is legal, see Tony Dunnell,
Drugs in Peru: The Laws of Legal and Illegal Possession, New Peruvian (May 23,
2018), http://www.newperuvian.com/drugs-in-peru-legal-and-illegal/ (accessed
Sept. 23, 2021) [https://perma.cc/DK5B-4LZY], and then traveled to Ohio.
Because cocaine metabolites can generally be detected in urine for days and in some
cases for over a week after ingestion, see Joyce Nickley et al., A sensitive assay for
urinary cocaine metabolite benzoylecgonine shows more positive results and
longer half-lives than those using traditional cut-offs, 9 Drug Testing & Analysis
1214-1216 (2017), available at https://analyticalsciencejournals.onlinelibrary.
wiley.com/doi/pdf/10.1002/dta.2153             (accessed   Sept.      23,      2021)
[https://perma.cc/JQN3-A3UA], that person could be prosecuted for cocaine
possession in any Ohio county that he enters—even though he ingested it in a
country where its use is legal over a week before he entered Ohio.
       {¶ 24} This court could go on with scenarios illustrating the expansiveness
of the state’s position. But we will stop here and note that adopting the state’s
position—i.e., that a person commits the element of “possession” in the charging
county merely when the assimilated controlled substance is in the person’s body—
seems dangerously similar to the criminalization of the “status” of having
previously used or ingested a controlled substance. See Robinson v. California,
370 U.S. 666-667, 82 S.Ct. 1417, 8 L.Ed.2d 758 (1962), syllabus (holding that a




                                           9
                             SUPREME COURT OF OHIO




California statute violated the Eighth and Fourteenth Amendments to the United
States Constitution, as applied, because it made “the ‘status’ of narcotic addiction
a criminal offense for which the offender may be prosecuted ‘at any time before he
reforms,’ * * * even though he has never touched any narcotic drug within the State
or been guilty of any irregular behavior there”); State v. Robinson, 2011 UT 30,
254 P.3d 183, ¶ 31 (“simply having the metabolite of a controlled substance in the
body is similar to a ‘status’ of having previously ingested the controlled
substance”).   We need not reach that issue today, however, in light of our
conclusion that the mere presence of cocaine metabolites in Foreman’s body was
insufficient evidence to prove that she possessed cocaine in Seneca County.
C. There was insufficient circumstantial evidence presented establishing venue in
                                   Seneca County
       {¶ 25} We also conclude that there was insufficient circumstantial evidence
presented to establish venue in Seneca County. As noted above, the state contends
that the positive drug-test results, in conjunction with the fact that Foreman resided
in Seneca County during her pregnancy, gave birth to J.B. there, and admitted to
using cocaine on multiple occasions while she was pregnant established venue in
Seneca County. The state emphasizes that venue need not be proved in express
terms but may be established by all the facts and circumstances in the case.
       {¶ 26} It is true that the presence of assimilated drugs in a person’s system
may be circumstantial evidence of the person’s prior possession of the drug. See
Griffin, 220 Wis.2d at 381, 584 N.W.2d 127 (“Although the presence of drugs in
someone’s system, standing alone, is insufficient to support a conviction for
possession, the presence of drugs is circumstantial evidence of prior possession”);
Flinchpaugh, 232 Kan. at 835, 659 P.2d 208 (same). Based on a positive drug-test
result, a fact-finder may deduce that the defendant ingested the drug and likely
possessed it but is left to speculate as to where that prior possession occurred. Thus,
for purposes of proving venue under R.C. 2901.12(A), sufficient corroborating




                                          10
                                January Term, 2021




evidence is necessary to prove beyond a reasonable doubt that the defendant
possessed the drug within the charging county. See Logan v. Cox, 89 Ohio App.3d
349, 354, 624 N.E.2d 751 (4th Dist.1993); Griffin at 381; Flinchpaugh at 835-836.
       {¶ 27} Here, there was no such corroborating evidence presented at trial
“tending to prove” that Foreman possessed the cocaine at a prior time in Seneca
County. See State v. Nicely, 39 Ohio St.3d 147, 155, 529 N.E.2d 1236 (1988). The
fact that Foreman lived in Seneca County when she was pregnant with J.B. does
not establish that she possessed cocaine there. And in fact, evidence presented at
trial suggested otherwise—the protective-services caseworker testified that
Foreman stated that she never used cocaine in front of her children, that her fiancé
did not know about her cocaine use, and that she did not use it at her home in Seneca
County. Nor does the fact that Foreman gave birth to J.B. in Seneca County
establish that Foreman possessed cocaine there.
       {¶ 28} The state repeatedly emphasizes in its merit brief that Foreman
admitted to using cocaine while she was pregnant with J.B. and estimated that she
used cocaine within two weeks before J.B.’s birth. It maintains that this suggests
that Foreman knowingly possessed cocaine within Seneca County. But again, that
evidence does not prove venue in Seneca County beyond a reasonable doubt. It
merely establishes that Foreman possessed cocaine somewhere at some time, not
that Foreman possessed cocaine in Seneca County.
       {¶ 29} The record before us does not reflect that Foreman ever informed the
caseworker of where she ingested the cocaine, let alone that she did so in Seneca
County. See State v. Barno, 11th Dist. Portage No. 2000-P-0100, 2001 WL
1116908, *5-6 (Sept. 21, 2001) (noting that the underage defendant admitted that
she had been drinking alcoholic beverages at a hotel located within the charging
county). Nor did the state present evidence that Foreman had been in Seneca
County during the two-week timeframe in which she admitted to using cocaine
prior to J.B.’s birth. The state offered no evidence concerning the amount of time




                                         11
                            SUPREME COURT OF OHIO




that cocaine metabolites remain in a person’s system after ingesting it or evidence
demonstrating Foreman’s whereabouts during such a timeframe. See State v. Scott,
8th Dist. Cuyahoga No. 63234, 1994 WL 173716, *2-3 (May 5, 1994) (reasoning
that a toxicologist’s testimony regarding how long cocaine metabolites remain in a
person’s system after ingestion and evidence that the defendant was working in the
charging county during that timeframe was sufficient to establish that the defendant
possessed cocaine in the charging county); see also State v. McGowan, 8th Dist.
Cuyahoga No. 63491, 1993 WL 311372, *1-2 (Aug. 12, 1993).
       {¶ 30} Further, we do not find the cases on which the state and amicus
curiae Ohio Prosecuting Attorneys Association rely persuasive, because in those
cases there was evidence corroborating positive drug-test results and establishing
that the defendants obtained, used, or possessed a controlled substance in the
charging county. See, e.g., State v. Napper, 3d Dist. Marion No. 9-91-11, 1991 WL
256521, *3 (Nov. 27, 1991) (holding that evidence that the police discovered
cocaine and drug paraphernalia at the defendant’s residence and testimony
regarding the period of time that cocaine metabolites remain in urine was sufficient
evidence to establish venue in the charging county); State v. Moyar, 3d Dist.
Auglaize No. 2-06-10, 2006-Ohio-5974, ¶ 14-18 (police found cocaine in
defendant’s bedroom and drug paraphernalia on his person); McGowan at *2-3
(toxicologist testified that defendant’s positive urine screen implicated recent use
within two to four hours, and defendant was located within the charging county
during that time). No such corroborating evidence was presented in this case,
however; there was no evidence that drugs or drug paraphernalia were discovered
at Foreman’s residence or on her person, and there was no eyewitness testimony
that Foreman purchased cocaine in Seneca County. The evidence demonstrated
only that Foreman ingested cocaine several times while she was pregnant with J.B.
There was no other evidence offered that tended to prove that she possessed the




                                        12
                                  January Term, 2021




cocaine at a prior time in Seneca County. See Logan, 89 Ohio App.3d at 354, 624
N.E.2d 751.
                                   III. Conclusion
          {¶ 31} There is no doubt that the underlying events in this case are
unfortunate. But the state had the burden of proving venue beyond a reasonable
doubt. Hampton, 134 Ohio St.3d 447, 2012-Ohio-5688, 983 N.E.2d 324, at ¶ 19.
And it failed to meet that burden, neglecting to develop its case to sufficiently
establish venue. As a result, based on the record before us, we conclude that the
state failed to prove beyond a reasonable doubt that Foreman committed the offense
of possession of cocaine in Seneca County. Because venue must be proved to
sustain a conviction for an offense, Headley, 6 Ohio St.3d at 477, 453 N.E.2d 716,
citing Draggo, 65 Ohio St.2d at 90, 418 N.E.2d 1343, Foreman’s conviction for
possession of cocaine may not stand. Accordingly, we reverse the judgment of the
Third District Court of Appeals holding otherwise and vacate Foreman’s conviction
for possession of cocaine, R.C. 2925.11(A) and (C)(4).
                                                               Judgment reversed
                                                          and conviction vacated.
          KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART, and BRUNNER, JJ.,
concur.
                               _________________
          Derek W. DeVine, Seneca County Prosecuting Attorney, and Rebeka
Beresh, Assistant Prosecuting Attorney, for appellee.
          Timothy Young, Ohio Public Defender, and Craig M. Jaquith, Assistant
Public Defender, for appellant.
          Paul A. Dobson, Wood County Prosecuting Attorney, and David T. Harold,
Assistant Prosecuting Attorney, urging affirmance for amicus curiae Ohio
Prosecuting Attorneys Association.




                                          13
                           SUPREME COURT OF OHIO




       David J. Carey, Elena Thompson, and Freda J. Levenson, urging reversal
for amicus curiae American Civil Liberties Union of Ohio Foundation.
                             _________________




                                      14